Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is dated as of
June 4, 2008 but effective as of May 30, 2008 (the “First Amendment Effective
Date”) between THE FINISH LINE, INC., THE FINISH LINE USA, INC., THE FINISH LINE
DISTRIBUTION, INC. and FINISH LINE TRANSPORTATION CO., INC., (collectively, the
“Borrowers”), the institutions from time to time parties hereto as Lenders,
NATIONAL CITY BANK, a national banking association, in its capacity as agent for
the Lenders hereunder, as successor by merger to National City Bank of Indiana
(“Agent”), and SPIKE’S HOLDING, LLC and THE FINISH LINE MAN ALIVE,
INC.(collectively, “Guarantors”).

Recitals

1. Borrowers, the Lenders and the Agent are parties to that certain Credit
Agreement, dated February 25, 2005 (as the same may be amended and/or restated
from time to time, the “Credit Agreement”).

2. Borrowers have requested that the Lenders amend and modify the Credit
Agreement to, among other things, amend the definition of Change of Control.

3. Subject to the terms and conditions stated in this First Amendment, the
Lenders, the Agent and Borrowers are willing to modify and amend the Credit
Agreement, as provided in this First Amendment.

Agreement

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, the
Lenders, the Agent and Borrowers agree as follows:

1. Definitions. Except as otherwise expressly stated in this First Amendment,
all terms used in the Recitals and in this First Amendment that are defined in
the Credit Agreement, and that are not otherwise defined herein, shall have the
same meanings in this First Amendment as are ascribed to them in the Credit
Agreement.

2. Amendments.

(a) New Definitions. Section 1.1 is amended as of the First Amendment Effective
Date to add the following new defined terms:

“First Amendment” shall mean the First Amendment to Credit Agreement, effective
as of the First Amendment Effective Date, between Borrowers, Guarantors, the
Lenders and the Agent.

“First Amendment Effective Date” shall mean May 30, 2008.



--------------------------------------------------------------------------------

(b) Amended Definitions. The following definition set forth in Section 1.1 of
the Credit Agreement is amended and restated in its entirety as of the First
Amendment Effective Date to read as follows:

“Change of Control” means an event or series of events by which:

(a) after the First Amendment Effective Date, any person or group, other than a
group, the majority of whose shares are comprised of existing Class B share
owners or their affiliates, acquires ownership, directly or indirectly,
beneficially or of record (all within the meaning of the Securities Exchange Act
of 1934 and the rules of the Securities and Exchange Commission thereunder as in
effect on the date hereof), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock of The Finish Line, Inc.; or

(b) during any period of twelve (12) consecutive calendar months, individuals:
(i) who were directors of the Parent on the first day of such period, or
(ii) whose election or nomination for election to the board of directors of the
Parent was nominated, recommended or approved by at least a majority of the
directors then still in office who were directors of the Parent on the first day
of such period, or whose election or nomination for election was so approved,
shall cease to constitute a majority of the board of directors of the Parent; or

(c) Parent consolidates with or merges into another corporation or conveys,
transfers or leases all or substantially all of its property to any Person, or
any corporation consolidates with or merges into the Parent, in either event
pursuant to a transaction in which the outstanding Capital Stock of the Parent
is reclassified or changed into or exchanged for cash, securities or other
property; provided, however, that the consummation of any transaction permitted
by Section 7.3(I) hereof shall not constitute a Change of Control hereunder; or

(d) Parent ceases to own and control, directly or indirectly, fifty-one percent
(51%) or more combined voting power (on a fully diluted basis) of any other
Borrower’s Capital Stock ordinarily having the right to vote at an election of
directors.

 

2



--------------------------------------------------------------------------------

3. Borrowers’ Representations and Warranties. Borrowers represent and warrant to
the Lenders and the Agent as follows:

(a) The execution, delivery and performance of this First Amendment and all
agreements and documents delivered pursuant hereto by Borrowers have been duly
authorized by all necessary corporate action and do not and will not violate any
provision of any law, rule, regulation, order, judgment, injunction, or writ
presently in effect applying to Borrowers, or their articles of organization,
operating agreement, articles of incorporation or bylaws, as applicable, or
result in a breach of or constitute a default under any material agreement,
lease or instrument to which any Borrower is a party or by which it or any of
its properties may be bound or affected; (ii) no authorization, consent,
approval, license, exemption or filing of a registration with any court or
governmental department, agency or instrumentality is or will be necessary to
the valid execution, delivery or performance by Borrowers of this First
Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this First Amendment and all agreements and documents delivered pursuant
hereto by each Borrower are the legal, valid and binding obligations of each
Borrower, as a signatory thereto, and enforceable against each Borrower in
accordance with the terms thereof.

(b) After giving effect to the amendments contained in this First Amendment, the
representations and warranties contained in Article VI of the Credit Agreement
are true and correct on and as of the First Amendment Effective Date with the
same force and effect as if made on and as of the First Amendment Effective
Date, except that the representation in Section 6.4 of the Credit Agreement
shall be deemed to refer to the financial statements of the Borrowers most
recently delivered to the Lenders and the Agent prior to the First Amendment
Effective Date.

(c) No Event of Default has occurred and is continuing or will exist under the
Credit Agreement as of the First Amendment Effective Date.

4. Consent and Representations of the Guarantors.

(a) Each of the undersigned Guarantors, by such Guarantor’s execution of this
First Amendment, expressly consents to the execution, delivery and performance
by the Borrowers of this First Amendment and each of the other documents,
instruments and agreements to be executed pursuant hereto, and agrees that
neither the provisions of this First Amendment nor any action taken or not taken
in accordance with the terms of this First Amendment shall constitute a
termination, extinguishment, release or discharge of any of such Guarantor’s
obligations under the Guaranty to which such Guarantor is a signatory or provide
a defense, set-off, or counterclaim to such Guarantor with respect to any of
such Guarantor’s obligations under such Guaranty or any other Loan Documents.
Each of the undersigned Guarantors affirms to the Lenders and the Agent that the
Guaranty to which such Guarantor is a signatory is in full force and effect, is
a valid and binding obligation of such Guarantor and, subject to the limitations
stated in such Guarantor’s Guaranty, continues to secure and support the
Obligations, the payment of which is guaranteed by such Guarantor thereunder.

(b) The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing between the
Lenders and/or the Agent and the Guarantors and shall not impose any obligation
on the Lenders or the Agent to consult with, notify or obtain the consent of the
Guarantors in the future if the financial accommodations provided by the Lenders
and the Agent to the Borrowers should be revised, amended or increased.

 

3



--------------------------------------------------------------------------------

5. Conditions. The obligation of the Lenders and the Agent to execute and to
perform this First Amendment shall be subject to full satisfaction of the
following conditions precedent on or before the First Amendment Effective Date:

(a) There shall exist no Event of Default.

(b) Copies, certified as of the First Amendment Effective Date, of such
corporate documents or resolutions of Borrowers as the Lenders or the Agent may
request evidencing necessary corporate action by Borrowers with respect to this
First Amendment and all other agreements or documents delivered pursuant hereto
as the Lenders and Agent may request.

(c) All liens in favor of the Lenders and the Agent shall be in full force and
effect with the required first priority.

(d) This First Amendment shall have been duly executed and delivered by
Borrowers and Guarantors to the Lenders and the Agent.

(e) The Lenders and the Agent shall have received such additional agreements,
documents and certifications, fully executed by Borrowers, as may be reasonably
requested by the Lenders or the Agent.

6. Fees. Upon demand, Borrowers shall immediately pay all costs and expenses
incurred by the Lenders and the Agent in connection with the negotiation,
preparation and closing of this First Amendment and the other documents and
agreements delivered pursuant hereto, including the reasonable fees and
out-of-pocket expenses of Baker & Daniels LLP, special counsel to the Agent.

7. Waiver of Defenses and Claims. In consideration of the financial
accommodations provided to Borrowers by the Lenders and the Agent as
contemplated by this First Amendment, Borrowers and Guarantors hereby, jointly
and severally, waive, release, and forever discharge the Lenders and the Agent
from and against any and all rights, claims or causes of actions of Borrowers or
Guarantors against the Lenders or the Agents arising from the Lenders’ and the
Agent’s actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the First Amendment
Effective Date.

8. Binding on Successors and Assigns. All of the terms and provisions of this
First Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives.

 

4



--------------------------------------------------------------------------------

9. Governing Law/Entire Agreement/Survival/Miscellaneous. This First Amendment
is a contract made under, and shall be governed by and construed in accordance
with, the laws of the State of Indiana applicable to contracts made and to be
performed entirely within such state and without giving effect to the choice or
conflicts of laws principles of any other jurisdiction. This First Amendment
constitutes and expresses the entire understanding between the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written. All covenants, agreements, undertakings,
representations and warranties made in this First Amendment shall survive the
execution and delivery of this First Amendment, and shall not be affected by any
investigation made by any person. The Credit Agreement, as amended hereby,
remains in full force and effect in accordance with its terms and provisions.

10. Amendment of Other Loan Documents. All references to the Credit Agreement in
the other Loan Documents shall mean the Credit Agreement, as modified and
amended by this First Amendment and as it may be further amended, modified,
extended, renewed, supplemented and/or restated from time to time and at any
time. The other Loan Documents are hereby modified and amended to the extent
necessary to conform them to, or to cause them to accurately reflect, the terms
of the Credit Agreement, as modified by this First Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
First Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

11. Further Assurances. The parties shall duly execute and deliver, or cause to
be executed and delivered, such further instruments and perform or cause to be
performed such further acts as may be necessary or proper in the reasonable
opinion of any other party to carry out the provisions and purposes of this
First Amendment.

12. Counterparts. This First Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this First Amendment via facsimile, such party hereby
agrees that for the purposes of enforcement and all applicable statutes, laws
and rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this First
Amendment; (ii) the facsimile of this First Amendment shall constitute a writing
signed by such party; and (iii) the facsimile of this First Amendment shall
constitute an original of and best evidence of this First Amendment.

[Signatures on following page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered by their respective authorized signatories.

 

THE FINISH LINE, INC., as a Borrower and as Borrower Representative By:   /s/
Gary D. Cohen Name:   Gary D. Cohen Title:   Executive Vice President, General
Counsel and Secretary

Address:    3308 North Mitthoeffer Road   Indianapolis, Indiana 46235

Attention:     Telephone No.:     Facsimile No.:    

THE FINISH LINE USA, INC., as a Borrower By:   /s/ Gary D. Cohen Name:   Gary D.
Cohen Title:   Executive Vice President, General Counsel and Secretary

Address:    3308 North Mitthoeffer Road   Indianapolis, Indiana 46235

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

FINISH LINE TRANSPORTATION CO., INC., as a Borrower By:   /s/ Gary D. Cohen
Name:   Gary D. Cohen Title:   Executive Vice President, General Counsel and
Secretary

Address:   3308 North Mitthoeffer Road   Indianapolis, Indiana 46235

Attention:     Telephone No.:     Facsimile No.:     THE FINISH LINE
DISTRIBUTION, INC., as a Borrower

By:   /s/ Gary D. Cohen Name:   Gary D. Cohen Title:   Executive Vice President,
General Counsel and Secretary

Address:   3308 North Mitthoeffer Road   Indianapolis, Indiana 46235

Attention:     Telephone No.:     Facsimile No.:    

SPIKE’S HOLDING, LLC, as a Guarantor By:   /s/ Linda Disher Name:   Linda Disher
Title:   President

Address:        

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

THE FINISH LINE MAN ALIVE, INC., as a Guarantor By:   /s/ Gary D. Cohen Name:  
Gary D. Cohen Title:   Secretary

Address:        

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

NATIONAL CITY BANK, as Agent, as Arranger, as a Lender, as an Issuing Bank and
as the Swing Line Bank By:   /s/ Christopher A. Susott Name:   Christopher A.
Susott Title:   Vice President

Address:  

One National City Center, Suite 200E

Indianapolis, Indiana 46255

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:   /s/ Craig W. McGuire Name:   Craig W.
McGuire Title:   Senior Vice President

Address:  

231 LaSalle Street

Chicago, Illinois 60697

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:   /s/ Phillip McCaulay Name:  
Phillip McCaulay Title:   Second Vice President

Address:  

50 South LaSalle Street

Chicago, Illinois 60675

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:   /s/ Scott A. Dvornik Name:   Scott A. Dvornik
Title:   Vice President

Address:  

One Indiana Square

Indianapolis, Indiana 46204

Attention:     Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

LASALLE BANK, N.A., as a Lender

By:   /s/ Craig W. McGuire Name:   Craig W. McGuire Title:   Senior Vice
President

Address:  

30 South Meridian Street, Suite 800

Indianapolis, Indiana 46204

Attention:
    Telephone No.:     Facsimile No.:    



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ David W. O’Neal Name:   David W. O’Neal
Title:   Vice President

Address:  

251 N. Illinois Street

Indianapolis, Indiana 46204

Attention:     Telephone No.:     Facsimile No.:    